Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 14, 2017

                                    No. 04-16-00806-CR

                                     Roger SALDANA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 15-08-00031-CRF
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due on May 22, 2017. Appellant’s appointed counsel,
Mr. Nohl Bryant, has been granted two previous extensions, the latest until July 21, 2017. On
July 12, 2017, Mr. Bryant filed his third request for an extension.

       The motion is GRANTED, and Mr. Bryant is hereby ORDERED to file appellant’s brief
no later than August 21, 2017. NO FURTHER EXTENSIONS WILL BE GRANTED
ABSENT EXTENTUATING CIRCUMSTANCES.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk